UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0058 Expires: June 30, 2009 Estimated average burden hours per response 2.50 FORM 12b-25 SEC FILE NUMBER 000-51578 CUSIP NUMBER 229050109 NOTIFICATION OF LATE FILING (Check one):xForm 10-K ¨Form 20-F ¨ Form 11-K oForm 10-Q ¨ Form 10-D¨ Form N-SAR ¨Form N-CSR For Period Ended:March 31, ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION CRYOPORT, INC. Full Name of Registrant N/A Former
